DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 9, 2020 and April 14, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1 with the important feature being “a ratio Ld/d of a diagonal equivalent length Ld of the polygon to an inner diameter d of the outer straight pipe of the adjacent two straight pipes is 0.8 or less in the case where the polygon has three vertices, and is 0.9 or less in the case where the polygon has four or more vertices.” Therefore claims 1-8 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed February 24, 2021, with respect to claim 1 have been fully considered and are persuasive.  The 35 USC 103 rejection has been withdrawn.  The applicant argues “Ishiguro shows a spacer in the shape of an equilateral triangle. As such, the Applicant approximates the Ld/d ratio to be 0.86. As such, Applicant asserts that a spacer with such a ratio falls outside of the range contemplated by amended claim I with respect to a polygon having 3 vertices. Furthermore, the spacers shown in the Figures of Ishiguro appear to only contemplate spacers that touch the sides of the outer pipe. This is further evidenced by the statement in paragraph [0017] of Ishiguro:  The spacer 4....is brought into contact with the inner surface of the outer tube 5, so that the distance between the two tubes is maintained. As such, it is the Applicant's belief that the spacers outlined in Ishiguro clearly differ from the narrowly defined ration of amended claim 1.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847        
/William H. Mayo III/Primary Examiner, Art Unit 2847